I respectfully dissent for the following reasons.
On June 15, 1982, appellant, who is a licensed anesthesiologist, applied for reappointment to the staff of Flower Hospital. The appellant had not performed any medical procedures at said hospital for several years. Pursuant to Flower Hospital's staff bylaws, the application was assigned to the Credentials and Professional Relations Committee, (hereinafter referred to as "credentials committee") for investigation and recommendation to the executive committee. On September 8 and 16, 1982, the credentials committee determined that additional information was needed before a recommendation could be made on the reappointment application. On February 17, 1983, the credentials committee sent a letter to appellant advising him that it was still reviewing his reappointment application. Thereafter, on a date which is not apparent from an examination of the record, the credentials committee recommended that the appellant be reappointed under proctorship for his first twenty cases. However, on May 2, 1983, the executive committee rejected the credentials committee's recommendation and instead notified appellant that he had been denied reappointment to the Flower Hospital staff. Appellant then availed himself of all the appeals provided by the staff bylaws. The appeals consisted of a fair hearing review and an appeal to the board of trustees. The board of trustees voted not to reappoint the appellant.
Appellant then filed a complaint for damages in the Lucas County Court of Common Pleas alleging damages due to the hospital's failure to complete its review of his application within the time *Page 170 
period required by the Flower Hospital staff bylaws. The common pleas court granted summary judgment for appellee and this appeal followed.
Appellant cites as his assignments of error all of the grounds offered by appellee to support its motion for summary judgment. The assignments of error are stated in the majority's opinion.
The relevant portions of Flower Hospital's staff bylaws are as follows:
"3.2.2  The following procedure shall be followed in order in processing all applications for Medical Staff membership:
"3.2.2.1  Any doctor of medicine, osteopathy, dentistry and/or podiatry desiring membership must request an application from the president of the hospital.
"3.2.2.2  The application shall be fully completed and returned to the hospital and will be referred to the Credentials and Professional Relations Committee for investigation of credentials and recommendations. Action on application shall be completedwithin three (3) months." (Emphasis added.)
In determining whether a motion for a summary judgment should be granted, all Ohio courts are required to apply the tripartite test outlined in Harless v. Willis Day Warehousing Co. (1978),54 Ohio St.2d 64, 8 O.O. 3d 73, 375 N.E.2d 46. In that case, the Ohio Supreme Court stated at 66, 8 O.O. 3d at 74,375 N.E.2d at 47, that:
"The appositeness of rendering a summary judgment hinges upon the tripartite demonstration: (1) that there is no genuine issue as to any material fact; (2) that the moving party is entitled to judgment as a matter of law; and (3) that reasonable minds can come to but one conclusion, and that conclusion is adverse to the party against whom the motion for summary judgment is made, who is entitled to have the evidence construed most strongly in his favor."
This court must apply the above test in assessing the propriety of the lower court's action.
Applying the first prong of the Harless test to the facts of this case, I note that it is unclear from the language of the quoted section of the bylaws whether the three-month restriction applies only to the credentials committee's actions or the actions of the executive committee and the board of trustees also. However, even if the section is interpreted to apply only to the credentials committee, there is evidence in the record that the credentials committee had not completed its action on the application as late as February 17, 1983, eight months after the reappointment application was filed. The extent of the deviation from the bylaws is a material issue of fact that has a direct bearing on the extent of the appellant's damages. To determine the extent of deviation, more evidence must be offered to establish the scope of the three-month time requirement.
The arguments set forth in support of assignments of error numbers one through four in essence raise a question as to whether the appellee was entitled to judgment as a matter of law. Therefore, assignments of error numbers one through four will be addressed together on application of the second prong of theHarless test.
At the outset I am compelled to clarify that appellant does not now, nor did he below, question the merits of appellee's decision not to reappoint him. Rather, appellant's complaint is based on contract theory due to the hospital's failure to adhere to its own staff bylaws.
My independent examination of the relevant statutory and case law indicates that appellee was not entitled to judgment as a matter of law. R.C. 3701.351(A) mandates that all hospitals are to set reasonable standards and procedures by which to appoint and reappoint qualified physicians to their staffs. While the statute necessarily grants *Page 171 
broad discretion to hospitals in determining what those standards and procedures are to be, the section would have little meaning if hospitals could routinely deviate, in this case quite significantly, from the bylaws they adopt. Appellee relies heavily on Khan v. Suburban Community Hospital (1976), 45 Ohio St.2d 39, 74 O.O. 2d 56, 340 N.E.2d 398, as standing for the proposition that courts cannot substitute their judgment for that of a hospital board of trustees with regard to the appointment of qualified physicians. Appellee ignores the fact that that is not the issue properly before this court. Furthermore, Khan itself qualifies its holding by stating that the hospital's broad discretion must comport with procedural requirements. I agree with the holding of Gotsis v. Lorain Community Hospital (1974),46 Ohio App.2d 8, 75 O.O. 2d 18, 345 N.E.2d 641, that if a hospital adopts bylaws it must follow them. I would hesitate to scrutinize staff appointment decisions that might vary from bylaw time restrictions by a minimal amount of time. However, this case does not involve a mere one-day delay, but rather an eight-month delay. In this case, appellant waited almost one year to learn that he had been denied reappointment. He is entitled to attempt to show his damages, resulting from the breach of the hospital's staff bylaws. It is, therefore, clear that appellee was not entitled to judgment as a matter of law. Accordingly, I would find appellant's assignments of error numbers one through four well-taken.
Assignment of error number five asserts that the court below erred in denying appellant's motion for summary judgment. For the reasons cited above, and as there remains an issue of fact, I would find the fifth assignment of error not well-taken.
For the foregoing reasons, I would reverse the judgment of the trial court and remand this case for further proceedings.